NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               ERIN S., Appellant,

                                         v.

             DEPARTMENT OF CHILD SAFETY, J.L., Appellees.

                              No. 1 CA-JV 21-0312
                                FILED 2-17-2022


            Appeal from the Superior Court in Maricopa County
                              No. JD37170
                    The Honorable Todd F. Lang, Judge

                                   AFFIRMED


                                    COUNSEL

Law Office of Ed Johnson PLLC, Peoria
Edward D. Johnson
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Jennifer R. Blum
Counsel for Appellee Department of Child Safety
                           ERIN S. v. DCS, J.L.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Brian Y. Furuya delivered the decision of the Court, in which
Presiding Judge David D. Weinzweig and Judge Jennifer M. Perkins joined.


F U R U Y A, Judge:

¶1             Erin S. (“Mother”) appeals the juvenile court’s order
terminating her parental rights to her minor child, J.L. (born in 2018). 1
Mother challenges only the court’s finding that termination was in J.L.’s
bests interests. For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            The Department of Child Safety (“DCS”) responded to a
report that Mother tested positive for THC and methamphetamines, and
J.L. was born exposed to those substances. Mother thereafter agreed to
engage in “in-home” services—including family preservation and mental
health services, random uranalysis (“UA”) testing, and substance abuse
counseling—and comply with a 24/7 safety plan. In March 2019, DCS
temporarily removed J.L. from Mother’s custody after Mother failed to
comply with the services and plan. Two months later, J.L. was adjudicated
dependent as to Mother and the juvenile court affirmed a case plan of
family reunification, which was later changed to termination and adoption.

¶3             DCS offered Mother various other reunification services,
including a psychological evaluation, individual counseling, parent-aide
services (skills-building and visitation), continued UA testing and
substance abuse treatment, medication management, and transportation to
participate in services and court hearings. Between May 2019 through
March 2021, Mother inconsistently complied with these services. She often
failed to participate in UA testing, and when she did, she regularly tested
positive for THC, cocaine, methamphetamines, and amphetamines. Thus,
DCS moved to terminate Mother’s parental rights pursuant to the chronic
substance abuse and fifteen-months’ time in out-of-home placement
grounds. See Ariz. Rev. Stat. (“A.R.S.”) § 8-533(B)(3), (8)(c). Despite this
development, Mother failed to consistently participate in UA testing and


1     The parental rights of J.L.’s father, Terry L., were also terminated,
and he is not a party to this appeal.


                                     2
                             ERIN S. v. DCS, J.L.
                             Decision of the Court

tested positive for THC and methamphetamines during April and May
2021. She also failed to engage in further UA testing leading up to the
contested termination trial in September.

¶4             At trial, a parent aide and the ongoing DCS case manager
testified. The case manager testified J.L. had been placed with her paternal
aunt for more than two years, who had been meeting J.L.’s needs in a safe,
loving environment and was willing to adopt her, and J.L. was otherwise
adoptable. The case manager further testified that terminating Mother’s
parental rights would benefit J.L., allowing her to have permanency in a
stable home.

¶5            After taking the matter under advisement, the court
terminated Mother’s parental rights, finding clear and convincing evidence
to support termination and finding by a preponderance of the evidence that
termination would be in J.L.’s best interests. Mother timely appealed, and
we have jurisdiction pursuant to A.R.S. § 8-235(A) and Arizona Rule of
Procedure for the Juvenile Court 103(A).

                                DISCUSSION

¶6            Mother appeals only the court’s finding that termination of
her parental rights was in J.L.’s best interests.

¶7             To terminate a parent’s rights, the court must find clear and
convincing evidence to support at least one statutory ground for
termination. A.R.S. § 8-533(B); Ariz. R.P. Juv. Ct. 66(C). It must also find, by
a preponderance of the evidence, that termination is in the child’s best
interests. Id. When the child will either benefit from termination or be
harmed by continuing the parent-child relationship, termination is in that
child’s best interests. Alma S. v. DCS, 245 Ariz. 146, 150, ¶ 13 (2018) (citations
omitted). A child may benefit if a current adoptive plan exists, see Maricopa
Cnty. Juv. Action No. JS-500274, 167 Ariz. 1, 6 (1990), or if DCS can show the
child is adoptable, Alma S., 245 Ariz. at 150–51, ¶¶ 13–14. The court may
also consider whether the existing placement meets the child’s needs and
adoption is otherwise legally possible and likely. Demetrius L. v. Joshlynn F.,
239 Ariz. 1, 3–4, ¶ 12 (2016). Ultimately, the court’s primary concern during
the best-interests inquiry is “protecting a child’s interest in stability and
security.” Id. at 4, ¶ 15 (citing Kent K. v. Bobby M., 210 Ariz. 279, 286, ¶ 34
(2005)). We do not reweigh evidence on appeal and will affirm the court’s
factual findings if supported by reasonable evidence. Mary Lou C. v. Ariz.
Dep’t of Econ. Sec., 207 Ariz. 43, 47, ¶ 8 (App. 2004).




                                        3
                            ERIN S. v. DCS, J.L.
                            Decision of the Court

¶8             Citing the court’s acknowledgment of her bond with J.L.,
Mother contends reasonable evidence does not support the court’s finding
that termination of her parental rights was in J.L.’s best interests, given the
“totality of the circumstances of this case.” But she does not dispute the
court’s best-interests findings. Rather, Mother merely disagrees with the
court’s weighing of the evidence. We will not, however, reweigh evidence
on appeal. Id.; see also Dominique M. v. DCS, 240 Ariz. 96, 98, ¶ 9 (App. 2016)
(explaining that mother’s claim DCS failed to show termination was in the
children’s best interests because she shared a bond with her children
improperly sought to have appellate court reweigh evidence). The record
in this case supports the juvenile court’s findings that termination is in J.L.’s
best interests, including that J.L. needed permanency and stability and that
Mother’s ongoing struggles with sobriety made it impossible for her to
safely and effectively parent.

                               CONCLUSION

¶9            For the foregoing reasons, we affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         4